Colt, J.
We are asked to set aside, the award in this case as erroneous in matter of law. No questions of law are, by the terms of the submission, which was under the statute, or by the award itself, expressly submitted to the judgment of the court; but the award states the legal principles upon which it is made, and this, it is contended, gives to either party the right to call upon 'the court to set it aside, if error in law is apparent.
When a claim is submitted by the parties to the judgment of one or more arbitrators, without restriction or condition, the judgment or award thereon is conclusive and binding, unless impeached for fraud or some mistake which caused the case to be so far misapprehended that the result stated does not express the real judgment of the arbitrators upon it. It cannot be disturbed for mere error of judgment upon any matter within the scope of the submission. To allow mistakes of this description to avoid the award would be in effect to reexamine the original controversy on its merits, and thus render all awards nugatory. In modern times, at least, courts do not thus defeat the settlement *368of disputes by the tribunals which the parties have seen fit to select. In the application of these principles, the nature of the question submitted makes no difference. The rule is the same, whether its decision depends upon the finding of a single fact, or whether the result is only to be arrived at by the application oí professional learning and experience to a series of complicated facts. In all such cases, mere error of judgment in drawing conclusions, by the aid of peculiar experience and learning, from the facts presented, or in the application of scientific principles to those facts, cannot be shown, to defeat the award. Mor does it, upon principle, make any difference, that the case requires the application of legal principles in its determination. Courts apply these principles to the facts found, and thus arrive at a judgment; but it is clearly competent for the parties to take the matter from the jurisdiction of the courts, and submit the law in dispute, as well as the facts, to arbitration. Where the questions of law are in terms not submitted, but reserved for the court, or where it is manifest, from the award itself, that the arbitrator intended to decide as a court of law would, not meaning to make conclusive his own judgment of what the law is, and setting forth the principles upon which he decides, the court will revise it; because, if erroneous in law, it follows that it is not what the arbitrator intended.
These principles are settled by this court, and it is not necessary to review the numerous cases in which they are discussed. Mo question can arise, when the submission is unrestricted and the award general, for the decision of all questions of law must then be final; nor when the award is in the alternative, depending upon questions submitted to the court to which it is returned, for then the law must be decided by the court. The difficulty in most of the decided cases has been to ascertain the intention from the terms of the award.
This matter is discussed at some length in Fairchild v. Adams, 11 Cush. 549, 555, where the submission was under rule of court, and the referees in their award stated in full the facts found and the law by which they were governed, without expressly submit ting it to the revision of the court. See copy of award, in 14 *369Law Reporter, 278. Upon this point, Shaw, C. J., in that case says: “If it is manifest that the referees do not intend to submit the question of law to the court, but merely state the question for the satisfaction of the parties, such statement does not authorize the court to disturb the award; ” but further on he adds : “Perhaps, where they say nothing in regard to their intent, the presumption is that they intend to say, ‘ these are the grounds of our award; if they are right in point of law we think the award is right, but we submit the question to the court.’ ” Stating it in this guarded manner, and without deciding it, he then goes on to consider the principles adopted by the referees, and in conclusion declares “ that here is no gross, plain, erroneous mistake of law, such as would authorize a court to interfere with the award.” In the more recent case of Smith v. Boston Maine Railroad, 16 Gray, 521, the submission was in pais by mutual bonds in the usual form ; the award was of a sum of money; and a memorandum was annexed, containing “ a statement of the facts and principles upon which the foregoing award was made,” and declared to be annexed at the request of one of the parties and to be taken as part of the award; but Dewey, J., declares that it is not apparent from this, that it was intended that the award should be inoperative, if not according to law as held by judicial tribunals, or that the arbitrators did not intend to make an award based upon their own view of the law.
In the opinion of the court, there is nothing in the form of the award in this case, from which it can be implied that the referee-intended to have his finding in law open to revision. He states in detail the facts found by him, and then the law found by him as applicable to them, using the same form of expression in his finding of both law and fact, stating the propositions urged by both parties, and adding that in his opinion neither of these views is correct in law. It is enough that there is no affirmative evidence in this that he did not intend to base his award upon his own judgment of the law. The fact that he str- tes the principles of his award is equally consistent with a purpo ,e to do so simply for the satisfaction of the parties, or as a gu de in making the adjustment which became necessary. Havi ig thus made an *370award, in accordance with the authority given him, in a matter submitted to his judgment, although it should appear from the award that he erred in judgment, yet there is no error in law apparent on the record. Jones v. Boston Mill Co. 6 Pick. 148. Bigelow v. Newell, 10 Pick. 348. Boston Water Power Co. v. Gray, 6 Met. 131. Ward v. American Bank, 7 Met. 486. Johnson v. Noble, 13 N. H. 286, 291. Cushman v. Wooster, 45 N. H 410, 413. Judgment on the award.